  Case 2:19-cv-00120-LGW-BWC Document 25 Filed 09/24/20 Page 1 of 1


                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court
                       IN THE UNITED STATES DISTRICT COURT                           By casbell at 1:50 pm, Sep 24, 2020
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

 JASON DANIEL UNDERWOOD,

                 Plaintiff,                                   CIVIL ACTION NO.: 2:19-cv-120

         v.

 MORAN TOWING CORPORATION,

                 Defendant.

                                             ORDER

        By Order dated August 11, 2020, the Court scheduled this matter for a telephonic status

conference. Doc. 23. The Court previously stayed the deadlines in this case to assist with the

settlement process. Doc. 20. The Court conducted a telephonic status call on September 21,

2020. The parties are still in the process of finalizing a settlement agreement and expressed the

need for additional time to finalize their agreement.

        To facilitate this process, the Court EXTENDS the stay for an additional 30 days. The

Court hereby ORDERS that another telephonic status call will be held on October 21, 2020 at

3:00 p.m. Dial-in instructions will be provided by my courtroom deputy clerk prior to the

scheduled call. In the event the parties file a stipulation of dismissal prior to this status

conference, the Court will cancel this conference.

        SO ORDERED, this 24th day of September, 2020.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
